Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Falcon on February 07, 2022.
The application has been amended as follows: 
SPECIFICATION
On line 6 of paragraph [0044] after “560” the phrase -- (shown in figure 2A)--has been added.
On line 6 of paragraph [0048] after “501’” the phrase -- (shown in figure 2A)--has been added.
CLAIMS
The withdrawn claims, claims 1-17, have been cancelled.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In figure 2A numerals 550 and 560 seems to be pointing to the same part of the figure. It was agreed that numeral 550 should point to the perforations (holes) in the figure and not the channels.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicants arguments filed on January 27, 2022 are convincing, i.e., the prior art does not teach nor fairly the newly added limitations, inter alia¸ the prior art fails to teach the pressure mechanism with a plurality of channels which delivers pressure to change the profile of a mold layer from concave to convex, as claimed. Note that the cited prior art teach positive pressure into the interior of the product to shape the pulp to the shape of the molding device, i.e., there is no profile change in the molding device walls nor concave to convex profile change of the walls of the molded layer, molded product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF